 



Exhibit 10.2
Execution Version
Amendment No. 1 to Credit Agreement
          Amendment No. 1 to Credit Agreement (this “Amendment”), dated as of
October 23, 2006, among Technical Olympic USA, Inc., a Delaware corporation (the
“Borrower”), each person executing this Amendment as a Guarantor, each Person
executing this Amendment as a Lender, each Person executing this Amendment as an
Issuer, and Citicorp North America, Inc., as Administrative Agent.
PRELIMINARY STATEMENTS
          (1) The Borrower, the Lenders (or their predecessors in interest), the
Issuer, the Administrative Agent and certain other financial institutions in
other agent capacities are parties to the Credit Agreement, dated as of March 9,
2006 (as amended, supplemented or otherwise modified from time to time through
the date of this Amendment, the “March 2006 Credit Agreement”), under which the
Lenders provided a Facility in the aggregate principal amount of $800,000,000
for the making of Revolving Loans and Swing Loans and the Issuance of Letters of
Credit.
          (2) The Borrower acknowledges that a Material Adverse Change has
occurred with respect to TOUSA Homes, L.P. as a result of matters disclosed by
the Borrower in its current reports on Form 8-K filed with the SEC on
September 27, 2006 and October 2, 2006 relating to EH/Transeastern, LLC (the
“Transeastern Events”). As a result, the Borrower is no longer able to satisfy
all of the conditions precedent under the March 2006 Credit Agreement required
to receive Loans or to obtain the Issuance of Letters of Credit for the benefit
of the Borrower.
          (3) The Borrower, the Guarantors, the Lenders and the Issuers party
hereto, and the Administrative Agent desire to (i) amend the March 2006 Credit
Agreement in certain respects, including, inter alia, the definition of a
Material Adverse Change and (ii) provide collateral by the Borrower and its
Restricted Subsidiaries to secure their respective obligations under the March
2006 Credit Agreement and the other Loan Documents.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained in this Amendment, and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
          Section 1.01. Definitions. Capitalized terms used and not otherwise
specifically defined in this Amendment shall have the meanings given to such
terms in the March 2006 Credit Agreement.

 



--------------------------------------------------------------------------------



 



          Section 1.02. UCC. Unless otherwise defined herein or in the
March 2006 Credit Agreement or in any other Loan Document, terms used in this
Amendment that are defined in the UCC shall have the meanings given to such
terms in the UCC.
          Section 1.03. Certain Terms.
          (a) The words “herein,” “hereof” and “hereunder” and similar words in
this Amendment refer to this Amendment as a whole, and not to any particular
Article, Section, subsection or clause in, this Amendment.
          (b) Unless otherwise expressly indicated in this Amendment, references
in this Amendment to an Exhibit, Schedule, Article, Section, subsection or
clause refer to the appropriate Exhibit or Schedule to, or Article, Section,
subsection or clause in this Amendment.
          (c) References in this Amendment to any statute shall be to such
statute as amended or modified and in effect at the time any such reference is
operative.
          (d) The term “including” when used in this Amendment means “including
without limitation” except when used in the computation of time periods.
          (e) In this Amendment, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding” and the
word “through” means “to and including”.
          Section 1.04. No Presumption Against any Party. Neither this Amendment
nor any uncertainty or ambiguity herein shall be construed or resolved against
any party hereto, whether under any rule of construction or otherwise. This
Amendment has been reviewed by each of the parties and their counsel and shall
be construed and interpreted according to the ordinary meaning of the words used
so as to fairly accomplish the purposes and intentions of all parties hereto.
          Section 1.05. Section Titles. The section titles contained in this
Amendment are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement among the parties hereto.

2



--------------------------------------------------------------------------------



 



ARTICLE II
AMENDMENTS TO CREDIT AGREEMENT
          Section 2.01. Amendments to Exhibits and Schedules.
          (a) The March 2006 Credit Agreement is hereby amended by adding the
Deposit Account Control Agreement attached hereto as Exhibit A as a new
Exhibit I to the March 2006 Credit Agreement.
          (b) The March 2006 Credit Agreement is hereby amended by adding the
Security Agreement attached hereto as Exhibit B as a new Exhibit J to the
March 2006 Credit Agreement.
          (c) The form of Borrowing Base Certificate attached to the March 2006
Credit Agreement as Exhibit E thereto is hereby amended and restated in its
entirety by inserting in its place the form of Exhibit C.
          (d) Schedules 2.4, 4.3, 4.7 and 7.1 attached to the March 2006 Credit
Agreement are hereby amended and restated in their entirety by inserting in
their place the respective Schedules 2.4, 4.3, 4.7 and 7.1 attached hereto as
Exhibit D.
          Section 2.02. Additional Definitions. Section 1.1 of the March 2006
Credit Agreement is hereby amended by inserting the following new definitions in
their appropriate alphabetical order:
     “Affiliated Title Company” means Universal Land Title, Inc., a Florida
corporation, and any of its Subsidiaries or Affiliates authorized under
applicable Requirement of Law to conduct business as an agent for a title
insurance company.
     “Borrower” has the meaning assigned to such term in the preamble to this
Agreement.
     “Collateral” means all “Collateral” and “Mortgaged Property” referred to in
the Collateral Documents and all other property that is or is intended to be
subject to any Lien in favor of the Administrative Agent for the benefit of the
Secured Parties and will include, without limitation, all Borrowing Base Assets.
     “Collateral Documents” means the Security Agreement, the Deposit Account
Control Agreements, the Mortgages, the Pledge Agreements, and any other
agreement that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

3



--------------------------------------------------------------------------------



 



     “Deposit Account Control Agreement” means an agreement among the bank
maintaining a Designated Account, the Borrower or a Restricted Subsidiary that
is the owner of such Designated Account and such bank’s customer, and the
Administrative Agent as secured party, substantially in the form of Exhibit I or
otherwise in form and substance reasonably satisfactory to the Administrative
Agent.
     “Designated Account” means a deposit account maintained with a bank and
owned by the Borrower or a Restricted Subsidiary to the extent such deposit
account is subject to the first priority perfected security interest created
under the Security Agreement.
     “Finished Lots Advance Rate” means a percentage, expressed as a decimal,
mutually agreed upon in writing between the Borrower and the Requisite Lenders
and designated as the Finished Lots Advance Rate.
     “FIRREA” means the Financial Institutions Reform, Recovery and Enforcement
Act of 1989.
     “Land/Lots Under Development Advance Rate” means a percentage, expressed as
a decimal, mutually agreed upon in writing between the Borrower and the
Requisite Lenders and designated as the Land/Lots Under Development Advance
Rate.
     “Mortgage” means a mortgage, deed of trust, trust deed or similar
instrument in form and substance reasonably satisfactory to the Administrative
Agent creating a Lien on any Completed Unsold Home, Unsold Home Under
Construction, Finished Lots, Land/Lots Under Development or Unimproved Land in a
principal amount of at least the applicable appraised value determined in
accordance with the Mortgage Requirements.
     “Mortgage Requirements” has the meaning assigned to such term in Section
6.15(d).
     “Pledge Agreement” means a pledge agreement in form and substance
reasonably satisfactory to the Administrative Agent, executed by the Restricted
Subsidiary owning the equity interest in the applicable Unaffiliated Joint
Venture or Unaffiliated Unrestricted Subsidiary, pursuant to which shall be
pledged to the Administrative Agent all of such Restricted Subsidiary’s equity
ownership interest in such Unaffiliated Joint Venture or Unaffiliated
Unrestricted Subsidiary.

4



--------------------------------------------------------------------------------



 



     “Secured Parties” means the Administrative Agent, the Lenders and the
Issuers.
     “Security Agreement” means the security agreement substantially in the form
of Exhibit J between the Borrower and the Guarantors, as grantors, and the
Administrative Agent, as secured party, pursuant to which the Borrower has
granted security interest over the interest of the Borrower in the Collateral
described therein as security for the Obligations and each Guarantor has granted
a security interest over the interest of such Guarantor in the Collateral
described therein as security for the obligations of such Guarantor under its
respective Guaranty and any other Loan Document to which such Guarantor is a
party.
     “Transeastern Events” means the matters disclosed by the Borrower in its
reports on Form 8-K filed with the SEC on September 27, 2006 and October 2, 2006
relating to EH/Transeastern, LLC.
     “Unimproved Land Advance Rate” means a percentage, expressed as a decimal,
mutually agreed upon in writing between the Borrower and the Requisite Lenders
and designated as the Unimproved Land Advance Rate.
          Section 2.03. Amendments to Existing Definitions.
          (a) The definition of “Borrowing Base” in Section 1.1 of the
March 2006 Credit Agreement is hereby amended and restated in its entirety to
read as follows:
     “Borrowing Base” means, at any time, the sum of:
     (a) the product of (x) 0.90 and (y) the sum of (i) Escrow Proceeds
Receivables and (ii) Unrestricted Cash, to the extent such Escrow Proceeds
Receivables or Unrestricted Cash, as the case may be, constitute Borrowing Base
Assets;
     (b) the product of (x) 0.90 and (y) Sold Homes owned by the Borrower or any
Restricted Subsidiary to the extent such Sold Homes constitute Borrowing Base
Assets;
     (c) the product of (x) 0.75 and (y) the Completed Unsold Homes owned by the
Borrower or any Restricted Subsidiary to the extent such Completed Unsold Homes
constitute Borrowing Base Assets;
     (d) the product of (x) 0.70 and (y) Unsold Homes Under Construction owned
by the Borrower or any Restricted Subsidiary to the

5



--------------------------------------------------------------------------------



 



extent such Unsold Homes Under Construction constitute Borrowing Base Assets;
     (e) the product of (x) the Finished Lots Advance Rate and (y) the Finished
Lots owned by the Borrower or any Restricted Subsidiary to the extent such
Finished Lots constitute Borrowing Base Assets;
     (f) the product of (x) the Land/Lots Under Development Advance Rate and (y)
the Land/Lots Under Development owned by the Borrower or any Restricted
Subsidiary to the extent such Land/Lots Under Development constitute Borrowing
Base Assets;
     (g) the product of (x) the Unimproved Land Advance Rate and (y) the
Unimproved Land owned by the Borrower or any Restricted Subsidiary to the extent
such Unimproved Land constitutes Borrowing Base Assets.
Notwithstanding the foregoing, the total aggregate amount of Loans and Letters
of Credit outstanding based upon Finished Lots, Land/Lots Under Development and
Unimproved Land shall not exceed $50,000,000 at any time.
          (b) The definition of “Borrowing Base Assets” in Section 1.1 of the
March 2006 Credit Agreement is hereby amended and restated in its entirety to
read as follows:
          “Borrowing Base Assets” means the following assets to the extent
satisfying the following terms and conditions and included in the calculation of
the Borrowing Base:
          (a) (i) Escrow Proceeds Receivables but only to the extent that
(A) such Escrow Proceeds Receivables are held by any Affiliated Title Company,
such Affiliated Title Company has entered into a written agreement with the
Administrative Agent acknowledging the security interests granted under the
Security Agreement and agreeing that any Escrow Proceeds Receivables released or
paid by such Affiliated Title Company shall be paid solely to a Designated
Account and (B) such Escrow Proceeds Receivables are held by any title insurance
company, title agent, escrow company or similar entity authorized under
applicable Requirement of Law to conduct business as an agent for a title
insurance company that is not an Affiliated Title Company, the Borrower or
applicable Guarantor has instructed such entity in writing to pay any Escrow
Proceeds Receivables to be released or paid to the Borrower or

6



--------------------------------------------------------------------------------



 



such Guarantor solely to a Designated Account maintained by Wachovia Bank,
National Association and (ii) Unrestricted Cash but only to the extent on
deposit in a Designated Account;
          (b) Sold Homes owned by the Borrower or any Restricted Subsidiary but
only to the extent the Contract for Sale for such Sold Home and related rights
are subject to a first priority perfected security interest under the Security
Agreement; provided however, that no Contracts for Sale entered into by Lorton
South Condominiums, LLC, a Delaware limited liability company, Engle Homes
Commercial Construction, LLC, a Delaware limited liability company, or TOUSA
Mid-Atlantic Investment, LLC, a Delaware limited liability company, shall be
included as Borrowing Base Assets prior to the satisfaction of the covenant
contained in Section 6.17 [Lien Searches] with respect to UCC searches covering
such entities;
          (c) Completed Unsold Homes owned by the Borrower or any Restricted
Subsidiary but only to the extent that (i) each Completed Unsold Home is subject
to a Mortgage and, except as provided in Section 6.15, all Mortgage Requirements
with respect to such Mortgage have been satisfied, (ii) the value of any
Completed Unsold Home in the Borrowing Base does not exceed the appraised value
for such Completed Unsold Home determined in accordance with the Mortgage
Requirements, and (iii) no Completed Unsold Home has been “completed” (within
the meaning of the definition of Completed Unsold Home) for more than six months
other than a Completed Unsold Home being used as a Model Home;
          (d) Unsold Homes Under Construction owned by the Borrower or any
Restricted Subsidiary but only to the extent that (i) such Unsold Homes Under
Construction are subject to a Mortgage and, except as provided in Section 6.15,
all Mortgage Requirements with respect to such Mortgage have been satisfied, and
(ii) the value of any Completed Unsold Home in the Borrowing Base does not
exceed the appraised value for such Completed Unsold Home determined in
accordance with the Mortgage Requirements;
          (e) Finished Lots owned by the Borrower or any Restricted Subsidiary
but only to the extent that such Finished Lots are subject to a Mortgage and all
Mortgage Requirements with respect to such Mortgage have been satisfied;

7



--------------------------------------------------------------------------------



 



          (f) Land/Lots Under Development owned by the Borrower or any
Restricted Subsidiary but only to the extent that such Land/Lots Under
Development are subject to a Mortgage and all Mortgage Requirements with respect
to such Mortgage have been satisfied;
          (g) Unimproved Land owned by the Borrower or any Restricted Subsidiary
but only to the extent that such Unimproved Land is subject to a Mortgage and
all Mortgage Requirements with respect to such Mortgage have been satisfied.
          (c) The definition of “Borrowing Base Certificate” in Section 1.1 of
the March 2006 Credit Agreement is hereby amended and restated in its entirety
to read as follows:
          “Borrowing Base Certificate” means a certificate of the Borrower
substantially in the form of Exhibit E.
          (d) The definition of “Completed Unsold Homes” in Section 1.1 of the
March 2006 Credit Agreement is hereby amended by deleting the phrase “the value
of which is determined in conformity with GAAP” at the end of the first sentence
thereof and inserting the following in lieu of such phrase:
“the value of which is the lesser of (x) value determined in conformity with
GAAP and (y) the appraised value determined in accordance with the Mortgage
Requirements”.
          (e) The definition of “Finished Lots” in Section 1.1 of the March 2006
Credit Agreement is hereby amended by deleting the phrase “the value of which is
determined in conformity with GAAP” at the end thereof and inserting the
following in lieu of such phrase:
“the value of which is the lesser of (x) value determined in conformity with
GAAP and (y) the appraised value determined in accordance with the Mortgage
Requirements”.
          (f) The definition of “Land/Lots Under Development” in Section 1.1 of
the March 2006 Credit Agreement is hereby amended by deleting the phrase “the
value of which is determined in conformity with GAAP” at the end thereof and
inserting the following in lieu of such phrase:

8



--------------------------------------------------------------------------------



 



“the value of which is the lesser of (x) value determined in conformity with
GAAP and (y) the appraised value determined in accordance with the Mortgage
Requirements”.
          (g) The definition of “Loan Documents” in Section 1.1 of the
March 2006 Credit Agreement is hereby amended and restated in its entirety to
read as follows:
          “Loan Documents” means, collectively, this Agreement, the Revolving
Credit Notes (if any), the Guaranty, each agreement pursuant to which a Lender
or an Affiliate of a Lender provides cash management services to a Loan Party,
the Collateral Documents, and each certificate, agreement or document executed
by a Loan Party and delivered to the Administrative Agent or any Lender in
connection with or pursuant to any of the foregoing.
          (h) The definition of “Material Adverse Change” in Section 1.1 of the
March 2006 Credit Agreement is hereby amended and restated in its entirety to
read as follows:
          “Material Adverse Change” means a material adverse change in the
business, condition (financial or otherwise), performance, properties, prospects
or operations of the Borrower and the other Loan Parties, taken as a whole;
provided, however, that in the absence of a Recourse Event no Material Adverse
Change will exist arising solely from the Transeastern Events. For the purposes
of this definition, the term “Recourse Event” means either (i) the written
acknowledgment by any Loan Party of obligations under the Transeastern
Guaranties in excess of $25,000,000 in the aggregate, (ii) a determination by a
court of competent jurisdiction or arbitration panel that the Loan Parties are
obligated to make payments under the Transeastern Guaranties in excess of
$25,000,000 in the aggregate, or (iii) payment by the Loan Parties of more than
$10,000,000 in the aggregate on account of the Transeastern Guaranties. For the
purposes of this definition “Transeastern Guaranties” means any guarantee or
indemnity given by a Loan Party in connection with any credit agreement entered
into by EH/Transeastern, LLC.
          (i) The definition of “Material Adverse Effect” in Section 1.1 of the
March 2006 Credit Agreement is hereby amended and restated in its entirety to
read as follows:
          “Material Adverse Effect” means a material adverse effect on any of
(a) the business, condition (financial or otherwise), performance, properties,
prospects or operations of the Borrower and the other Loan Parties, taken as a
whole, or (b) the ability of the Borrower and the other Loan Parties, taken as a

9



--------------------------------------------------------------------------------



 



whole, to pay the Obligations or (c) the validity or enforceability of any of
the Loan Documents or the rights or remedies of the Administrative Agent or the
Lenders thereunder; provided, however, that in the absence of a Recourse Event
(as defined in the definition of Material Adverse Change) no Material Adverse
Effect will exist arising solely from the Transeastern Events.
          (j) The definition of “Maximum Credit” in Section 1.1 of the
March 2006 Credit Agreement is hereby amended and restated in its entirety to
read as follows:
          “Maximum Credit” means, at any time, the lesser of (a) the Revolving
Credit Commitments in effect at such time and (b) the Borrowing Base.
          (k) The definition of “Senior Leverage Ratio” in Section 1.1 of the
March 2006 Credit Agreement is hereby amended and restated in its entirety to
read as follows:
          “Senior Leverage Ratio” means for each four quarter fiscal period
ending on the last day of each fiscal quarter, the ratio of (a) Senior Unsecured
Indebtedness plus the outstanding Revolving Loans and Swing Loans, and any
undrawn Letters of Credit issued, under the Loan Documents at such time to
(b) EBITDA for such period.
          (l) The definition of “Senior Notes” in Section 1.1 of the March 2006
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
          “Senior Notes” means (i) the 9% Senior Notes due 2010 issued by the
Borrower pursuant to the Indenture dated as of February 3, 2003 between the
Borrower and Wells Fargo Bank, N.A. (as successor by consolidation to Wells
Fargo Bank Minnesota, National Association), as trustee and the Indenture dated
as of June 25, 2002, between the Borrower and Wells Fargo Bank, N.A. (as
successor by consolidation to Wells Fargo Bank Minnesota, National Association),
as trustee and (ii) the 8 1/4% Senior Notes due 2011 issued by the Borrower
pursuant to the Indenture dated as of April 12, 2006 between the Borrower and
Wells Fargo Bank, N.A., as trustee.
          (m) The definition of “Senior Unsecured Indebtedness” in Section 1.1
of the March 2006 Credit Agreement is hereby amended and restated in its
entirety to read as follows:
          “Senior Unsecured Indebtedness” means at any time, the Indebtedness of
the Borrower and its Subsidiaries comprised of (a) the

10



--------------------------------------------------------------------------------



 



outstanding principal amount of the Senior Notes and the January 2003 Senior
Notes outstanding at such time and (b) the outstanding principal amount of all
other unsecured Indebtedness which is pari passu to the Senior Notes other than
trade payables that are not more than 90 days past the original invoice date
thereof.
          (n) The definition of “Unrestricted Cash” in Section 1.1 of the
March 2006 Credit Agreement is hereby amended and restated in its entirety to
read as follows:
          “Unrestricted Cash” means all cash and Cash Equivalents of the
Borrower and its Restricted Subsidiaries that is not subject to a Lien or other
restriction (including, without limitation, any escrow in connection with
Contracts for Sale) other than Liens in favor of the Administrative Agent, any
Lender, any Issuer, any Affiliate of any of them or any Indemnitee.
          (o) The definition of “Unsold Homes Under Construction” in Section 1.1
of the March 2006 Credit Agreement is hereby amended by deleting the phrase “the
value of which is determined in conformity with GAAP” at the end thereof and
inserting the following in lieu of such phrase:
“the value of which is the lesser of (x) value determined in conformity with
GAAP and (y) the appraised value determined in accordance with the Mortgage
Requirements”.
          Section 2.04. Certain Terms. Section 1.4 of the March 2006 Credit
Agreement is hereby amended by inserting the following as a new subsection (h):
          (h) Unless otherwise defined herein or in any other Loan Document,
terms used in this Agreement that are defined in the UCC shall have the meanings
given to such terms in the UCC.
          Section 2.05. Amendments to Letters of Credit Provisions.
          (a) Section 2.4(a) of the March 2006 Credit Agreement is hereby
amended by inserting the following as a new clause (vii):
          (vii) such Letter of Credit does not provide that any beneficiary
under such Letter of Credit is prohibited from waiving any rights of subrogation
against the Borrower or any of its Subsidiaries for whose benefit such Letter of
Credit was issued.

11



--------------------------------------------------------------------------------



 



          (b) Section 2.4(d) of the March 2006 Credit Agreement is hereby
amended by inserting the following new sentence after the first sentence in
Section 2.4(d):
If the Person for whose benefit the requested Letter of Credit is to be issued
is not a Guarantor, the Borrower shall cause such Person to be a co-applicant
with the Borrower with respect to such Letter of Credit.
          Section 2.06. New Sections in Article II.
          (a) New Sections 2.19 and 2.20 are hereby added to the March 2006
Credit Agreement as follows:
          SECTION 2.19 Certain Accounts.
          Notwithstanding anything to the contrary contained herein or in any of
the other Loan Documents, the Borrower and the Guarantors shall not be required
to cause any of the following deposit accounts to be subject to a Deposit
Account Control Agreement: (i) Engel Delaware, US Bank, 6728003659; (ii) TOUSA
Delaware, US Bank, 6728020649; (iii) TOUSA Funding, US Bank, 6728020426;
(iv) Tousa Homes, Inc., (Colorado) — Wells Fargo, 1018055059; (v) Tousa Homes,
Inc., (Arizona) Wells Fargo, 5153062145; and (vi) Tousa Homes, Inc., (Las Vegas)
— Wells Fargo, 5153062152; provided that each of such deposit accounts are
subject to a Deposit Account Control Agreement perfecting the Administrative
Agent’s security interest in such deposit account no later than November 6, 2006
(or if the Administrative Agent agrees in its sole discretion no later than
November 22, 2006).
          SECTION 2.20 Interim Limit on Facility.
          Notwithstanding anything to the contrary in this Agreement, until the
Borrower shall have satisfied the covenant set forth in Section 6.17 [Lien
Searches] with respect to UCC searches covering each of the Borrower, Tousa
Homes, Inc, a Florida corporation, and Newmark Homes, L.P., a Texas limited
partnership, the Lenders shall not be obligated to make Loans and the Issuers
shall not be obligated to issue any Letter of Credit that would cause the
Revolving Credit Outstandings to be in excess of the greater of (x) from the
period from the Amendment Effective Date to November 6, 2006, $403,414,735, and
after November 6, 2006, $453,414,735 and (y) the amount otherwise permitted by
this Agreement determined based on the Borrowing Base adjusted to remove the
value of Sold Homes owned by a Restricted Subsidiary with respect to which the

12



--------------------------------------------------------------------------------



 



Administrative Agent has not received a UCC search in compliance with
Section 6.17.
          Section 2.07. Amendment to Representations and Warranties.
          (a) Section 4.2(a) of the March 2006 Credit Agreement is hereby
amended by inserting the following at the end of subclause (iii):
     (other than any Lien securing the Obligations)
          (b) Clause (b) of Section 4.12 of the March 2006 Credit Agreement is
hereby amended and restated in its entirety to read as follows:
(b) on and after the Effective Date, for (i) current operating obligations of
the Borrower, TOUSA Homes, Inc. and Newmark Homes, L.P. incurred in the ordinary
course of business as currently conducted and (ii) Investments permitted by
Section 7.2(i).
          Section 2.08. Amendments to Reporting Requirements.
          (a) The first sentence of Section 6.1(i)(i) of the March 2006 Credit
Agreement is hereby amended and restated in its entirety to read as follows:
No later than 15 days after the last day of each calendar month or more
frequently as requested by the Administrative Agent, the Borrower shall provide
a Borrowing Base Certificate as of the first day of such month executed by a
Responsible Officer of the Borrower.
          (b) Section 6.1 of the March 2006 Credit Agreement is hereby amended
by renumbering Section 6.1(j) to Section 6.1(n) and inserting new
Sections 6.1(j), 6.1(k), 6.1(l) and 6.1(m):
          (j) Cash Flow Projections.
          Together with the Borrowing Base Certificate delivered by the Borrower
in the calendar months of January, April, July and October, or more frequently
as reasonably requested by the Administrative Agent, the Borrower shall deliver
to the Administrative Agent monthly cash flow projections covering the calendar
quarter in which such Borrowing Base Certificate was delivered, each of which
shall be in a form reasonably satisfactory to the Administrative Agent;
provided, however, that (i) the first such report, covering fourth quarter 2006,
shall be delivered by the Borrower no later than November 6, 2006 (or if the
Administrative Agent agrees in its sole discretion no later than November 22,

13



--------------------------------------------------------------------------------



 



          2006), (ii) the Borrower shall not be required to deliver such reports
after the report due in January 2007, unless the Requisite Lenders notify the
Administrative Agent no later than February 1, 2007 that they will require that
such reports be continued to be provided by the Borrower.
          (k) Recourse Obligations; Joint Venture Disclosures.
          The Borrower shall deliver to the Administrative Agent no later than
45 days after the end of each fiscal quarter, or more frequently as reasonably
requested by the Administrative Agent, (i) a schedule of recourse obligations
(including contingent obligations) of the Borrower and its Restricted
Subsidiaries, with respect to Joint Ventures or otherwise, and of Joint Ventures
(including the face amount of financing facilities for such Joint Venture),
including, in each case, a description of recourse conditions; and (ii) reports
with respect to its Joint Ventures covering the subject matter of the
representations and warranties set forth in Sections 4.6, 4.10, 4.14, 4.15, 4.16
and 4.18, as applied to the Joint Ventures (with schedules of exceptions, if
necessary).
          (l) Material Developments with respect to Joint Ventures.
          The Borrower shall deliver to the Administrative Agent reports with
respect to its Joint Ventures covering material developments affecting any Joint
Venture that would be required to be disclosed in a Form 8-K filing with the SEC
if such Joint Venture were a public company, such reports to be delivered
promptly following such material development.
          (m) Transeastern JV.
          (i) In addition to the material to be delivered pursuant to
Section 6.1(l) with respect to EH/Transeastern, LLC, the Borrower shall report
verbally to a designated representative of the Administrative Agent, on a weekly
basis or more frequently as reasonably requested by the Administrative Agent, on
(A) restructuring negotiations with respect to restructuring of the financial
obligations or capital structure of EH/Transeastern, LLC and any obligations of
the Borrower or any of its Subsidiaries with respect thereto and (B) recourse
obligations of the Borrower and TOUSA Homes, L.P. due and owing under financing
documents with respect to EH/Transeastern, LLC confirming that the same have
been fully performed (or specifying any that have not been fully performed, if
necessary).
          (ii) The Borrower shall promptly report verbally to a designated
representative of the Administrative Agent any (A) material

14



--------------------------------------------------------------------------------



 



development with respect to EH/Transeastern, LLC and (B) definitive agreement
reached with respect to restructuring of the financial obligations or capital
structure of EH/Transeastern, LLC and any obligations of the Borrower or any of
its Subsidiaries with respect thereto.
          (c) Section 6.8 of the March 2006 Credit Agreement is hereby amended
by (i) inserting into clauses (a), (b) and (c) of the first sentence “and Joint
Ventures” after “the Borrower and each of its Subsidiaries”, (ii) inserting at
the end of clause (d) of the first sentence “and other professionals retained by
the Borrower, its Subsidiaries and Joint Ventures and hereby instructs (on
behalf of itself, its Subsidiaries and Joint Ventures) such accountants and
other professionals to cooperate with and provide information to the
Administrative Agent”, (iii) inserting at the end of the second sentence “and
Joint Ventures”, and (iv) adding a new sentence to the end of such Section 6.8
which shall read as follows: “Provisions in this Section 6.8 with respect to
Joint Ventures shall apply to Joint Ventures managed by the Borrower or any of
its Subsidiaries and in all other cases shall apply only to the extent of
information received by the Borrower or any of its Subsidiaries from the Joint
Venture.”
          Section 2.09. Mortgage Requirements. A new Section 6.15 shall be added
to the March 2006 Credit Agreement as follows:
          SECTION 6.15 Mortgage Requirements.
          (a) Completed Unsold Homes. The Administrative Agent shall be granted
a Mortgage on each Completed Unsold Home within 30 days of being “completed”
(within the meaning of the definition of Completed Unsold Home). A Completed
Unsold Home that was previously included in the Borrowing Base as a Sold Home
may be included in the Borrowing Base upon recording of a Mortgage without full
satisfaction of the Mortgage Requirements, provided that the Mortgage
Requirements are satisfied in full within 30 days after the recording of such
Mortgage. Mortgages on Completed Unsold Homes as of the Amendment Effective
Date, including all related Mortgage Requirements, will be delivered no later
than December 22, 2006.
          (b) Unsold Homes Under Construction. The Borrower and its Restricted
Subsidiaries will have the option to deliver Mortgages on Unsold Homes Under
Construction to the extent they desire to include such Unsold Homes Under
Construction in the Borrowing Base. An Unsold Home Under Construction that is
included in the Borrowing Base will automatically continue in the Borrowing Base
as a Completed Unsold Home upon being “completed” (within the meaning of the
definition of Completed Unsold Home), provided that any Mortgage Requirements
for Completed Unsold Homes not then satisfied must

15



--------------------------------------------------------------------------------



 



be satisfied within 30 days of such Unsold Home Under Construction becoming a
Completed Unsold Home in order for such Completed Unsold Home to remain in the
Borrowing Base.
          (c) Finished Lots, Land/Lots Under Development and Unimproved Land.
Mortgages on Finished Lots, Land/Lots Under Development and on Unimproved Land
shall be released by the Administrative Agent in whole or in part at the request
of the Borrower without release consideration so long as either (i) such
Finished Lots, Land/Lots Under Development are either replaced, at the
Borrower’s option, by additional Finished Lots, Land/Lots Under Development or
Unimproved Land having at least equal value or (ii) such release occurs on any
date from the date of delivery of a monthly Borrowing Base Certificate to the
Administrative Agent to the calculation date of the next Borrowing Base
Certificate provided that such Borrowing Base Certificate confirms that after
such release the outstanding Loans and Letters of Credit will not exceed the
updated Borrowing Base.
          (d) Mortgage Requirements. The following conditions (the “Mortgage
Requirements”) will be satisfied in connection with the granting of any
Mortgage:
          (i) the Mortgage (A) will be in a principal amount equal to the
appraised value of the applicable Unit or Real Property, (B) in the case of a
Mortgage on a Completed Unsold Home or an Unsold Home Under Construction, will
provide for a release price equal to the net sales proceeds under a Contract for
Sale for the applicable Unit, and (C) will otherwise be in form and substance
satisfactory to the Administrative Agent;
          (ii) determination of appraised value by a third party independent
appraiser meeting FIRREA requirements and selected by the Administrative Agent
(for the account of the Lenders) based upon FIRREA requirements, including,
where appropriate, standards for mass appraisals, and otherwise in form and
substance satisfactory to the Administrative Agent;
          (iii) a Phase I environmental reports reviewed (and, as appropriate,
updated) by an independent environmental consultant retained by the
Administrative Agent on behalf of the Lenders, in form and substance
satisfactory to the Administrative Agent;
          (iv) an ALTA/ACSM survey in form sufficient to remove the survey
exception from the title policy described below and showing no encumbrances
other than those that do not and will not materially impair the value

16



--------------------------------------------------------------------------------



 



of the applicable Unit (and current construction in the case of any Unsold Home
Under Construction) and otherwise in form and substance satisfactory to the
Administrative Agent (such survey to be an as-built survey with respect to any
Completed Unsold Home) but shall not be required to show any physical
improvements to the Mortgaged Property with respect to any Unsold Home Under
Construction;
          (v) a fully paid ALTA lender’s policy of title insurance in an amount
equal to the amount of the Mortgage, showing no exceptions that would materially
impair the value of the applicable Mortgaged Property, containing customary
endorsements and otherwise in form and substance satisfactory to the
Administrative Agent, insuring the applicable Mortgage to be a valid first and
subsisting Lien on the applicable Mortgaged Property and containing no exception
for or affirmative insurance against mechanics’ and materialmen’s Liens;
          (vi) in the case of a Mortgage on a Completed Unsold Home or Unsold
Home Under Construction, a certificate of property insurance naming the
Administrative Agent or third party security agent as loss payee under property
casualty coverages, and in all cases, a certificate of liability insurance
naming the Administrative Agent and any third party security agent, the Lenders
and the Issuers as additional insureds under liability coverages.
          Section 2.10. Additional Affirmative Covenants.
          (a) A new Section 6.16 shall be added to the March 2006 Credit
Agreement as follows:
          SECTION 6.16 Designated Account Deposits.
          (a) The Borrower shall, and shall cause each Guarantor to, cause all
of its Unrestricted Cash to be paid into and maintained in a Designated Account.
          (b) The Borrower shall, and shall cause each Guarantor to, (i) cause
all payments made to the Borrower or such Guarantor, as the case may be, to be
deposited directly into a Designated Account, (ii) cause all such payments
constituting Escrow Proceeds Receivable payable by an Affiliated Title Company
to be paid by wire transfer into a Designated Account.
          (b) A new Section 6.17 shall be added to the March 2006 Credit
Agreement as follows:

17



--------------------------------------------------------------------------------



 



          SECTION 6.17 Lien Searches
          Not later than November 30, 2006, the Borrower shall deliver to the
Administrative Agent UCC financing statement searches covering the Borrower in
the office of the Secretary of State of Delaware and covering each Guarantor in
the appropriate office in its jurisdiction of organization listed on Schedule 1
to the Security Agreement listing all effective UCC financing statements filed
in such jurisdictions naming the Borrower or such Guarantor, as the case may be,
as debtor, together with copies of all such effective UCC financing statements.
          Section 2.11. Amendments to Negative Covenants.
          (a) Section 7.1 of the March 2006 Credit Agreement is hereby amended
by amending and restating clause (g) in its entirety and by inserting a new
clause (h) as follows:
          (g) Liens securing the Obligations; and
          (h) Liens not otherwise permitted by clauses (a) through (f) above on
Indebtedness not in excess of $25,000,000;
          (b) Section 7.2(i) of the March 2006 Credit Agreement is hereby
amended by inserting the following at the end thereof:
; provided, further, that, it shall be a condition to any such Investment that
the Borrower and/or its Restricted Subsidiary acquiring such Investment shall
pledge and grant a security interest in its equity ownership interest in such
Unaffiliated Joint Venture or Unaffiliated Unrestricted Subsidiary in favor of
the Administrative Agent for the ratable benefit of the Lenders by executing
and/or delivering a Pledge Agreement, other related documents and instruments
and an opinion of legal counsel for such pledgor, each in form and substance
satisfactory to the Administrative Agent, except that the forgoing shall not
apply to such Investments of up to $25,000,000 in the aggregate if (x) the
Unaffiliated Joint Venture is one listed on Schedule 7.2 and (y) such pledge and
security interest would be prohibited by the terms of the Unaffiliated Joint
Venture or Unaffiliated Unrestricted Subsidiary operating agreement, partnership
agreement or similar ownership agreement or by any agreement to which such
Unaffiliated Joint Venture or Unaffiliated Unrestricted Subsidiary is a party;
provided, further, that no Investment shall be made in EH/Transeastern, LLC
without the consent of the Requisite Lenders.

18



--------------------------------------------------------------------------------



 



          (c) A new Section 7.11 shall be added to the March 2006 Credit
Agreement as follows:
          SECTION 7.11 Designated Account Proceeds
          The Borrower shall not, and shall not permit any Guarantor, to
withdraw or to instruct the transfer of any amounts from a Designated Account
except for (i) transfers to another Designated Account and (ii) so long as no
Default or Event of Default shall have occurred and be continuing, transfers to
an account of the Borrower or any Guarantor that is not a Designated Account
solely for the purpose of paying current operating obligations of the Borrower
and the Guarantors incurred in the ordinary course of business as currently
conducted and each such transfer shall be deemed a representation by the
Borrower of compliance with such covenant.
          Section 2.12. Post-Event of Default Waterfall. Section 2.12(f) of the
March 2006 Credit Agreement is hereby amended by adding the following phrase
following the words “in the following order” and prior to the colon following
such words:
(after first paying all expenses incurred by the Administrative Agent in the
performance of its duties and the enforcement of the rights of the Lenders and
the Issuers under the Loan Documents, including, without limitation, all costs
and expenses of collection, reasonable attorneys’ fees (including all allocated
costs of internal counsel), court costs and other amounts in respect of expense
reimbursement and indemnities then due the Administrative Agent in connection
therewith)
          Section 2.13. Servicers. The last sentence of Section 9.1 of the
March 2006 Credit Agreement is hereby amended and restated as follows:
The Administrative Agent may perform any of its duties under any Loan Document
by or through its agents (which shall include, without limitation, any third
party mortgage servicers) or employees.
          Section 2.14. Change in Administrative Agent’s Counsel.
          (a) Section 10.3(a) of the March 2006 Credit Agreement is hereby
amended by replacing “Administrative Agent’s counsel, Cahill Gordon & Reindel
LLP” with “Administrative Agent’s external counsel”.

19



--------------------------------------------------------------------------------



 



          (b) Section 10.8(d) of the March 2006 Credit Agreement is amended by
deleting the notice address for Cahill, Gordon & Reindel LLP and inserting the
following in lieu thereof:
Chadbourne & Parke LLP
30 Rockefeller Plaza
New York, NY 10112
Attention: Andrew C. Coronios, Esq. and Joseph Smolinsky, Esq.
Telecopy no. (212) 541-5369
E-Mail Address: acoronios@chadbourne.com; jsmolinsky@chadbourne.com
          Section 2.15. Waiver Relating to Transeastern Events. The Lenders, the
Issuers and the Administrative Agent hereby waive any Default or Event of
Default that has occurred or may have occurred prior to the Amendment Effective
Date solely as a result of a Material Adverse Change with respect to TOUSA
Homes, L.P. as a result of the Transeastern Events.
          Section 2.16. Release. Upon the Amendment Effective Date, each of the
Borrower and each Guarantor hereby absolutely and unconditionally releases,
acquits and forever discharges the Administrative Agent, the Issuer and each
Lender (other than any Non-Funding Lender) from any and all manner of claims,
demands, actions, causes of action and damages that the Borrower or any
Guarantor may have as of the Amendment Effective Date on account of or in any
way arising out of any and all damages or consequences of any act or omission
related to this Amendment or the March 2006 Credit Agreement or the transactions
contemplated hereby or thereby.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
          Section 3.01. Representations and Warranties.
          (a) The Borrower represents and warrants to the Administrative Agent,
each Issuer and each Lender that, as of the Amendment Effective Date, and after
giving effect to this Amendment, the representations and warranties set forth in
Article IV of the March 2006 Credit Agreement and in the other Loan Documents
are true and correct on and as of the Amendment Effective Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representation and warranties were true and correct on and as of such
earlier date.

20



--------------------------------------------------------------------------------



 



          (b) Each Guarantor hereby represents and warrants to the
Administrative Agent, each Issuer and each Lender that, as of the Amendment
Effective Date, and after giving effect to this Amendment, the representations
and warranties as to it made by the Borrower in Article IV of the March 2006
Credit Agreement are true and correct on and as of the Amendment Effective Date
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representation and warranties were true and correct on and as of
such earlier date.
          (c) the Borrower represents that as of the date hereof, after giving
effect to Loans and Letters of Credit Issuances requested on or prior to the
date of this Amendment, the sum of the property of the Borrower and the property
of the Subsidiary Guarantors, taken as a whole and at a fair valuation, exceeds
the sum of the debts of the Borrower and the Subsidiary Guarantors, taken as a
whole.
          Section 3.02. No Default. Each of the Loan Parties represents and
warrants to the Administrative Agent, each Issuer and each Lender that, as of
the Amendment Effective Date, and after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.
ARTICLE IV
EFFECTIVENESS
          Section 4.01. Conditions to Effectiveness. This Amendment will become
effective on and as of the first date (the “Amendment Effective Date”) on which
all of the following conditions precedent shall have been first satisfied
(unless waived by the Requisite Lenders), provided that the Amendment Effective
Date shall not occur later than 4:00 p.m. (New York City time) on October 23,
2006:
          (a) Certain Documents. The Administrative Agent shall have received
each of the following, each dated as of the Amendment Effective Date unless
otherwise indicated or agreed to by the Administrative Agent, in form and
substance satisfactory to the Administrative Agent:
     (i) this Amendment, duly executed and delivered by the Borrower, each
Guarantor, the Administrative Agent, the Issuer and the Requisite Lenders;
     (ii) the Security Agreement, duly executed by the Borrower, each Guarantor
and the Administrative Agent;
     (iii) the Deposit Account Control Agreements with respect to the Borrower
and TOUSA Homes, Inc.;
     (iv) evidence reasonably satisfactory to the Administrative Agent that
proper financing statements have been duly filed under the UCC of all applicable
jurisdictions that the Administrative Agent may deem necessary or desirable in
order to perfect and protect the first priority security interests created under
the Security Agreement, covering the Collateral described therein;

21



--------------------------------------------------------------------------------



 



     (v) a favorable opinion of Greenberg Traurig, LLP and Greenberg Traurig,
P.A., counsel to the Loan Parties in substantially the form of Exhibit E hereto;
     (vi) a copy of the articles or certificate of incorporation (or equivalent
Constituent Document) of each Loan Party, certified as of a recent date by the
Secretary of State of the state of organization or formation of such Loan Party,
together with certificates of such official attesting to the good standing of
each such Loan Party (unless waived by the Administrative Agent for a period of
up to 30 days);
     (vii) a certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying (A) the names and true signatures of each officer of such Loan
Party who has been authorized to execute and deliver any Loan Document or other
document required hereunder to be executed and delivered by or on behalf of such
Loan Party, (B) the by-laws (or equivalent Constituent Document) of such Loan
Party as in effect on the date of such certification, (C) the resolutions of
such Loan Party’s Board of Directors (or equivalent governing body) approving
and authorizing the execution, delivery and performance of this Amendment and
the other Loan Documents to which it is a party and (D) that there have been no
changes in the certificate of incorporation (or equivalent Constituent Document)
of such Loan Party from the certificate of incorporation (or equivalent
Constituent Document) delivered pursuant to the immediately preceding clause vi;
     (viii) a certificate of a Responsible Officer to the effect that after
giving effect to this Amendment (A) there is no Default or Event of Default
which has occurred and is continuing under the March 2006 Credit Agreement and
(B) the representations and warranties set forth in Article IV of the March 2006
Credit Agreement, in this Amendment and in the other Loan Documents shall be
true and correct as of the Amendment Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representation and warranties shall have been true and correct on and
as of such earlier date;
     (ix) a Borrowing Base Certificate otherwise complying with the provisions
of Section 6.1(i) calculated as of September 30, 2006; and
     (x) such other certificates, documents, agreements and information
respecting any Loan Party as any Lender that has delivered an executed
counterpart of this Amendment may, through the Administrative Agent, reasonably
request.

22



--------------------------------------------------------------------------------



 



          (b) Fee and Expenses Paid. There shall have been paid to the
Administrative Agent, for the account of the Administrative Agent and the
Lenders, as applicable, all fees due and payable on or before the Amendment
Effective Date (including all such fees described in the fee letter entered into
between the Borrower and the Administrative Agent and all reasonable fees and
expenses of counsel for which invoices in reasonable detail have been
presented), and all expenses due and payable on or before the Amendment
Effective Date.
          (c) Consents, Etc. Each of the Borrower and its Restricted
Subsidiaries shall have received all material consents and authorizations
required pursuant to any material Contractual Obligation with any other Person
and shall have obtained all material consents and authorizations of, and
effected all notices to and filings with, any Governmental Authority, in each
case, as may be necessary to allow each of the Borrower and its Restricted
Subsidiaries lawfully to execute, deliver and perform, in all material respects,
their respective obligations hereunder, and under the Loan Documents to which
each of them, respectively, is, or shall be, a party and each other agreement or
instrument to be executed and delivered by each of them, respectively, pursuant
thereto or in connection therewith.
          Section 4.02. Amendment Fee. Provided that this Amendment becomes
effective no later than October 23, 2006, the Borrower will pay to each Lender
who has delivered to the Administrative Agent an executed counterpart of this
Amendment no later than Monday, October 23, 2006, a fee equal to 5 bps (0.05%)
of the Revolving Credit Commitment of such Lender. Such fees, if payable, will
be paid by the Borrower on the Business Day following the Amendment Effective
Date.
          Section 4.03. Effective Date Paydown. On the Amendment Effective Date,
the Borrower will repay in full all outstanding Loans.
          Section 4.04. References to Agreement. The March 2006 Credit Agreement
and this Amendment shall be read, taken and construed as one and the same
instrument from and after the Amendment Effective Date. Any references in the
March 2006 Credit Agreement to “this Agreement”, “hereunder”, “herein” or words
of like import, and each reference in any other document executed in connection
with the March 2006 Credit Agreement (including without limitation, the Notes),
to “the Agreement”, “thereunder”, “therein” or words of like import, shall, from
and after the Amendment Effective Date, mean and be a reference to the
March 2006 Credit Agreement as amended hereby.
          Section 4.05. Continued Effectiveness; Ratification of Loan Documents.
The March 2006 Credit Agreement and the other Loan Documents, as

23



--------------------------------------------------------------------------------



 



           modified by this Amendment, are and shall continue to be in full
force and effect and are hereby ratified and confirmed in all respects.
          Section 4.06. Reservation of Rights. This Amendment shall be effective
only in the specific instance and for the specific purpose for which given. The
Lenders, the Issuers and the Administrative Agent expressly reserve the right to
exercise any remedies they may have under the Loan Documents at any time without
notice to the Borrower or any other person or entity other than as required in
the March 2006 Credit Agreement or other Loan Document.
ARTICLE V
MISCELLANEOUS
          Section 5.01. Execution in Counterparts. This Amendment may be
executed in any number of counterparts and by different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are attached to the same
document. Delivery of an executed signature page of this Amendment by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Amendment signed by all parties
shall be lodged with the Borrower and the Administrative Agent.
          Section 5.02. Fees, Costs and Expenses.
          (a) The Borrower agrees upon demand to pay, or reimburse the
Administrative Agent for, all of the Administrative Agent’s reasonable internal
and external audit, legal, appraisal, valuation, filing, lien search, document
duplication and reproduction and investigation expenses and for all other
reasonable out-of-pocket costs and expenses of every type and nature (including,
without limitation, after receipt of invoice documentation, the reasonable fees,
expenses and disbursements of the Administrative Agent’s external counsel, local
legal counsel, auditors, accountants, appraisers, printers, insurance and
environmental advisors, servicers of the Mortgages, and other consultants and
agents) incurred by the Administrative Agent in (i) the preparation, negotiation
and execution of this Amendment and any other Loan Documents, (ii) the filing,
recording and perfection of the Collateral Documents and (iii) in accepting any
Mortgage.
          (b) The Borrower agrees to pay to the Administrative Agent all fees
due and payable on or before the Amendment Effective Date (including all such
fees described in the fee letter entered into between the Borrower and the
Administrative Agent).

24



--------------------------------------------------------------------------------



 



          Section 5.03. Loan Document. This Amendment shall be deemed to be a
Loan Document.
          Section 5.04. Binding Effect. This Amendment shall become effective
when it shall have been executed by the Borrower, the Guarantors, the
Administrative Agent and the Requisite Lenders and thereafter shall be binding
upon and inure to the benefit of the Borrower, the Administrative Agent and each
Lender and Issuer and, in each case, their respective successors and assigns.
          Section 5.05. Governing Law. This Amendment and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.
          Section 5.06. Submission to Jurisdiction. Any legal action or
proceeding with respect to this Amendment or any other Loan Document may be
brought in the courts of the State of New York sitting in the City of New York
or of the United States of America for the Southern District of New York, and,
by execution and delivery of this Amendment, the Borrower and each Guarantor
hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. The parties hereto
hereby irrevocably waive any objection, including any objection to the laying of
venue or based on the grounds of forum non conveniens, that any of them may now
or hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.
          Section 5.07. WAIVER OF JURY TRIAL. EACH OF THE ADMINISTRATIVE AGENT,
THE LENDERS, THE ISSUERS, THE BORROWER AND EACH SUBSIDIARY IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the day and year first above written.
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

25



--------------------------------------------------------------------------------



 



[Signature Page to Amendment No. 1 to Credit Agreement]

            BORROWER:


TECHNICAL OLYMPIC USA, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

[Signature Page to Amendment No. 1 to Credit Agreement]

     
 
     GUARANTORS:
 
   
 
  ENGLE HOMES RESIDENTIAL CONSTRUCTION, L.L.C.
 
   
 
  ENGLE/JAMES, LLC
 
   
 
  MCKAY LANDING, LLC
 
   
 
  NEWMARK HOMES, LLC
 
   
 
  TOUSA VENTURES, LLC
 
   
 
  By:   TOUSA HOMES, INC., the sole member

                  By:           Name:   Randy Kotler        Title:   Vice
President and Treasurer     

     
 
  TOUSA HOMES, L.P.
 
   
 
  TOUSA HOMES FLORIDA, L.P. F/K/A TOUSA HOMES INVESTMENT #1, L.P.
 
   
 
  By:    TOUSA LLC, as General Partner

     
 
  By: TECHNICAL OLYMPIC USA, INC.,
      its sole member

                  By:           Name:   Randy Kotler        Title:   Senior Vice
President, Chief Accounting Officer, Interim Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



[Signature Page to Amendment No. 1 to Credit Agreement]

     
 
     GUARANTORS (continued):
 
   
 
  TOUSA HOMES ARIZONA, LLC F/K/A TOUSA INVESTMENT #1, LLC
 
   
 
  TOUSA HOMES COLORADO, LLC F/K/A TOUSA INVESTMENT #2, LLC
 
   
 
  TOUSA HOMES NEVADA, LLC F/K/A TOUSA INVESTMENT #3, LLC
 
   
 
  TOUSA HOMES MID-ATLANTIC HOLDING, LLC F/K/A TOUSA INVESTMENT #4, LLC
 
   
 
  TOUSA HOMES MID-ATLANTIC, LLC F/K/A TOUSA INVESTMENT #5, LLC
 
   
 
  TOI, LLC
 
   
 
  TOUSA, LLC
 
   
 
  By:    TECHNICAL OLYMPIC USA, INC., as sole member

                  By:           Name:   Randy Kotler        Title:   Senior Vice
President,
Chief Accounting Officer, Interim
Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



[Signature Page to Amendment No. 1 to Credit Agreement]

     
 
     GUARANTORS (continued):
 
   
 
  TOUSA HOMES, INC.
 
   
 
  TOUSA HOMES INVESTMENT #1, INC.
 
   
 
  TOUSA HOMES INVESTMENT #2, INC.
 
   
 
  TOUSA REALTY, INC. F/K/A TOUSA INVESTMENT #1, INC.
 
   
 
  TOUSA INVESTMENT #2, INC.
 
   
 
  TOUSA/WEST HOLDINGS, INC.
 
   
 
  TOUSA DELAWARE, INC.
 
   
 
  ENGLE HOMES DELAWARE, INC.
 
   
 
  PREFERRED BUILDERS REALTY, INC.
 
   
 
  TOUSA ASSOCIATES SERVICES COMPANY

                  By:           Name:   Randy Kotler        Title:   Vice
President and Treasurer     

 



--------------------------------------------------------------------------------



 



[Signature Page to Amendment No. 1 to Credit Agreement]

     
 
  GUARANTORS (continued):
 
   
 
  TOUSA HOMES INVESTMENT #2, LLC
 
   
 
  TOUSA MID-ATLANTIC INVESTMENT, LLC
 
   
 
  By:    TOUSA HOMES, L.P., as sole member

                  By:   TOUSA, LLC, its general partner
 
           
 
      By:   TECHNICAL OLYMPIC USA, INC., its sole member

                  By:           Name:   Randy Kotler        Title:   Senior Vice
President, Chief Accounting Officer and Interim Chief Financial Officer     

     
 
  TOUSA FUNDING, LLC
 
   
 
  By: TOUSA /WEST Holdings, Inc., its sole member

                  By:           Name:   Randy Kotler        Title:   Vice
President and Treasurer     

            NEWMARK HOMES BUSINESS TRUST
      By:           Name:   Randy Kotler        Title:   Managing Trustee     

 



--------------------------------------------------------------------------------



 



[Signature Page to Amendment No. 1 to Credit Agreement]

     
 
  GUARANTORS (continued):
 
   
 
  NEWMARK HOMES PURCHASING, L.P.
 
   
 
  By:    NEWMARK HOMES, L.P., as General Partner

     
 
  By: TOUSA HOMES, INC., its General Partner

                  By:           Name:   Randy Kotler        Title:   Vice
President and Treasurer     

     
 
  SILVERLAKE INTERESTS, L.C.
 
   
 
  By: TOUSA HOMES, INC., its sole manager

                  By:           Name:   Randy Kotler        Title:   Vice
President and Treasurer     

 



--------------------------------------------------------------------------------



 



[Signature Page to Amendment No. 1 to Credit Agreement]

     
 
  GUARANTORS (continued):
 
   
 
  NEWMARK HOMES, L.P.
 
   
 
  By:    TOUSA HOMES, INC., its General Partner

                  By:           Name:   Randy Kotler        Title:   Vice
President and Treasurer     

     
 
  LORTON SOUTH CONDOMINIUMS, LLC
 
   
 
  By:    TOUSA HOMES, INC., its Sole Member

                  By:           Name:   Randy Kotler        Title:   Vice
President and Treasurer     

     
 
  ENGLE HOMES COMMERCIAL CONSTRUCTION, LLC
 
   
 
  By: TOUSA HOMES ARIZONA, LLC, its Sole Member

     
 
  By: TECHNICAL OLYMPIC USA, INC., as sole member

                  By:           Name:   Randy Kotler        Title:   Senior Vice
President,
Chief Accounting Officer,
Interim Chief
Financial Officer     

 



--------------------------------------------------------------------------------



 



[Signature Page to Amendment No. 1 to Credit Agreement]

            CITICORP NORTH AMERICA, INC.,
as Administrative Agent and a Lender
      By:   /s/ Jeanne M. Craig       Name:   Jeanne M. Craig        Title:  
Vice President     

 



--------------------------------------------------------------------------------



 



[Signature Page to Amendment No. 1 to Credit Agreement]

            CITIBANK, N.A., as an Issuer
      By:   /s/ Jeanne M. Craig        Name:   Jeanne M. Craig        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

[Signature Page to Amendment No. 1 to Credit Agreement]

            DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender
      By:           Name:           Title:        

                  By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

     [Signature Page to Amendment No. 1 to Credit Agreement]

            JPMORGAN CHASE BANK, N.A., as a Lender
      By:   /s/ Michael O’Keefe        Name:   Michael O’Keefe        Title:  
Associate   

 



--------------------------------------------------------------------------------



 



         

[Signature Page to Amendment No. 1 to Credit Agreement]

            WACHOVIA BANK, N.A., as a Lender
      By:   /s/ Bruce W. Perrine, Jr.        Name:   Bruce W. Perrine, Jr.     
  Title:   Senior Vice President   

                  By:   /s/ Kevin J. Cole        Name:   Kevin J. Cole       
Title:   Assistant Vice President   

 



--------------------------------------------------------------------------------



 



         

[Signature Page to Amendment No. 1 to Credit Agreement]

            BANK OF THE WEST, a California Banking
Corporation, as a Lender
      By:           Name:           Title:                 By:           Name:  
        Title:      

 



--------------------------------------------------------------------------------



 



         

[Signature Page to Amendment No. 1 to Credit Agreement]

            BRANCH BANKING AND TRUST COMPANY, as a Lender
      By:   /s/ Anne C. Grandy        Name:   Anne C. Grandy        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

[Signature Page to Amendment No. 1 to Credit Agreement]

            BANKUNITED, FSB, as a Lender
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

[Signature Page to Amendment No. 1 to Credit Agreement]

            CALYON NEW YORK BRANCH, as a Lender
      By:   /s/ David P. Cagle         Name:   David P. Cagle        Title:  
Managing Director              By:   /s/ Robert S. Smith         Name:   Robert
S. Smith        Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



         

[Signature Page to Amendment No. 1 to Credit Agreement]

            COMPASS BANK, an Alabama banking corporation, as
a Lender
      By:   /s/ Johanna Duke Paley        Name:   Johanna Duke Paley       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

[Signature Page to Amendment No. 1 to Credit Agreement]

            COMERICA BANK, as a Lender
      By:   /s/ Charles Weddell        Name:   Charles Weddell        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

[Signature Page to Amendment No. 1 to Credit Agreement]

            CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender
      By:   /s/ Bill O’Daly        Name:   Bill O’Daly        Title:   Director 
            By:   /s/ Cassandra Drogan         Name:   Cassandra Drogan       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

[Signature Page to Amendment No. 1 to Credit Agreement]

            FORTIS BANK S.A./N.V., CAYMAN ISLANDS BRANCH, as a Lender
      By:           Name:           Title:                 By:           Name:  
        Title:      

 



--------------------------------------------------------------------------------



 



         

[Signature Page to Amendment No. 1 to Credit Agreement]

            GUARANTY BANK, as a Lender
      By:   /s/ Atila Ali        Name:   Atila Ali        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

[Signature Page to Amendment No. 1 to Credit Agreement]

            KEYBANK NATIONAL ASSOCIATION, as a Lender
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

[Signature Page to Amendment No. 1 to Credit Agreement]

            NATEXIS BANQUES POPULAIRES, as a Lender
      By:           Name:           Title:                 By:           Name:  
        Title:      

 



--------------------------------------------------------------------------------



 



         

[Signature Page to Amendment No. 1 to Credit Agreement]

            NATIONAL CITY BANK, as a Lender
      By:   /s/ John M. Osberg        Name:   John M. Osberg        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

[Signature Page to Amendment No. 1 to Credit Agreement]

            PNC BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Douglas G. Paul        Name:   Douglas G. Paul        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

[Signature Page to Amendment No. 1 to Credit Agreement]

            RAYMOND JAMES BANK, FSB, as a Lender
      By:   /s/ William J. Hindman        Name:   William J. Hindman       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

[Signature Page to Amendment No. 1 to Credit Agreement]

            SOVEREIGN BANK, as a Lender
      By:   /s/ T. Gregory Donohue        Name:   T. Gregory Donohue       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

[Signature Page to Amendment No. 1 to Credit Agreement]

            UBS LOAN FINANCE, LLC, as a Lender
      By:           Name:           Title:                 By:           Name:  
        Title:      

 



--------------------------------------------------------------------------------



 



         

[Signature Page to Amendment No. 1 to Credit Agreement]

            U.S. BANK NATIONAL ASSOCIATION, as a Lender
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

[Signature Page to Amendment No. 1 to Credit Agreement]

            WASHINGTON MUTUAL BANK, as a Lender
      By:           Name:           Title:        

 